DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 12-13, 16-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke et al (US Patent Pub. 20100161056A1) in view of Liu et al (US Patent 20020178544A1).
Voellmicke discloses an articulating laminoplasty device (methods and devices for expanding a spinal canal, Fig. 5A-5C and 5E-5G).  Specifically in regards to claim 1, Voellmicke discloses a cage (300 and 344) connecting one or more lamina plates (346), wherein said one or more lamina plates (346) are attached to the cage (300 and 344) by a first and second hinge (348a,348b joined by 350 on each plate 346), wherein the first and second hinge (348a,348b joined by 350) allows the lamina plates (346) to be adjusted angularly with respect to the cage (300 and 344) (As can be seen in Fig. 5A and 5E-5G, the device 300 is connected to a hinge body 344 by means of a fastening element to create the cage which in turn is connected to two plates 346 each having tubular protrusions 348a, 348b through which a hinge pin 350 can be inserted to form a hinge between the hinge body 344 and the two hinged plates 346.  These 
Liu in regards to claim 1 recites cage (14) connected to a plate (12) by a slotted hinge (24), wherein the slotted hinge (24) allows for the plate (12) to be adjusted angularly and translationally with respect to the cage (14) (Fig. 1-2 and 4A-4E; and Page 2 Para. [0025] Page 2 Para. [0032] to Page 3 Para. [0040] and Page 1 Para. [007]-[0008]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the hinge opening (opening through 348a,348b) of each of the two plates (346) of Voellmicke to each have the elongated opening with edges 90,92 that extend from a first position 84 to a second position 86 so a pin 60 passing there through can be angularly and translationally adjustable as taught in Liu in order to provide a  provide a simple and inexpensive hinge system or mechanism that comprises an axis (or shaft) and an axis supporting member having an opening that supports the axis at a first position for the plate swinging, at a second position for holding the plate in a certain state, and in a transition position for the axis moving with or without any turning (Page 1 Para. [007]-[0008]).
In regards to claim 2, Voellmicke discloses wherein at least one of the one or more lamina plates (346) comprises one or more openings (openings in 346 as shown in Fig. 5B-5C) adapted for receiving a bone fastener (348) (Fig. 5A-5C and 5G; and Page 4 Para. [0060]).
In regards to claim 3, Voellmicke discloses comprises at least one bone strut to an inner surface of at least one of said lamina plates (346) (The implantable device 300 as described by Voellmicke can be formed by allograft materials derived from animal or human cortical or 
In regards to claim 5, Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates by means of a slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  Voellmicke further discloses one or more bone fasteners or screws (348) (Fig. 5A-5C and 5G; and Page 4 Para. [0060]).
In regards to claim 12, Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage as recited above in claim 1.  Voellmicke further discloses a hinge pin (350) positioned in the first and second hinge (348a,348b joined by 350) (Voellmicke recites that the hinge plates 346 can each include one or more corresponding tubular protrusions 348a, 348b through which a hinge pin 350 can be inserted to form a hinge between the hinge body 344 and the hinge plate 346, and as can be seen in Fig. 5A there are two hinge plates.) (Fig. 5A-5C; and Page 4 Para. [0059]).
In regards to claim 13, Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage as recited above in claim 1.  Voellmicke discloses a hinge pin (350) in the first and two hinges (348a,348b joined by 350) (Fig. 5B-5C).  While Liu as applied in claim 1 further discloses wherein the slotted hinge (24) is elongated such that the hinge pin 

In regards to claim 16, Voellmicke discloses an articulating laminoplasty device (methods and devices for expanding a spinal canal, Fig. 5A-5C and 5E-5G).  Specifically, Voellmicke discloses a cage (300 and 344) connected at a first end to a first lamina plate (346) and connected at a second end to a second lamina plate (also 346 as shown in Fig. 5A), wherein at least one of the first and second lamina plates (346) is attached to the cage (300 and 344) by a first and a second hinge (348a,348b joined by 350) and a  first and second hinge pin (350), wherein the first and second hinge (348a,348b joined by 350) allows one of the first and second lamina plates (346) to be adjusted angularly with respect to the cage (300 and 344) (As can be seen in Fig. 5A and 5E-5G, the device 300 is connected to a hinge body 344 by means of a fastening element to create the cage which in turn is connected to plates 346 by means of tubular protrusions 348a, 348b through which a hinge pin 350 can be inserted to form a hinge between 
Liu in regards to claim 16 recites cage (14) connected to a plate (12) by a slotted hinge (24), wherein the slotted hinge (24) allows for the plate (12) to be adjusted angularly and translationally with respect to the cage (14) (Fig. 1-2 and 4A-4E; and Page 2 Para. [0025], Page 2 Para. [0032] to Page 3 Para. [0040] and Page 1 Para. [007]-[0008]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the hinge opening (opening through 348a,348b) of each of the two plates (346) of Voellmicke to each have the elongated opening with edges 90,92 that extend from a first position 84 to a second position 86 so a pin 60 passing there through can be angularly and translationally adjustable as taught in Liu in order to provide a  provide a simple and inexpensive hinge system or mechanism that comprises an axis (or shaft) and an axis supporting member having an opening that supports the axis at a first position for the plate swinging, at a second position for holding the plate in a 
In regards to claim 17, Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and a second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  Voellmicke discloses wherein the first and second hinge pin (350) in the hinge (348a,348b joined by 350) (Fig. 5B-5C).  While Liu as applied in claim 1 further discloses wherein the slotted hinge (24) is elongated such that the hinge pin (60) can translate within the slotted hinge (24) (Fig. 1-2 and 4A-4E; and Page 2 Para. [0025] Page 2 Para. [0032] to Page 3 Para. [0040] and Page 1 Para. [007]-[0008]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the hinge opening (opening through 348a,348b) of each of the first and second plates (346) of Voellmicke to each have an elongated opening with edges 90,92 that extend from a first position 84 to a second position 86 so a pin 60 passing there through can be angularly and translationally adjustable as taught in Liu in order to provide a  provide a simple and inexpensive hinge system or mechanism that comprises an axis (or shaft) and an axis supporting member having an opening that supports the axis at a first position for the plate swinging, at a second position for holding the plate in a certain state, and in a transition position for the axis moving with or without any turning (Page 1 Para. [007]-[0008]).
In regards to claim 20, Voellmicke discloses at least one bone strut attached to an inner surface of at least one of the first and second lamina plates (346) (The implantable device 300 as described by Voellmicke can be formed by allograft materials derived from animal or human cortical or cancellous bone, and/or any combination thereof.  Therefore, if device 300 is .


Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Liu as applied to claim 1 above and further in view of Null et al (US Patent Pub. 20040030388A1).
Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the plates being composed of titanium.  Null discloses a laminoplasty device (laminoplasty devices and methods, Fig. 28-30).  Specifically in regards to claim 4, Null discloses wherein at least one of said lamina plates (2700) comprises titanium (Null discloses that the plates can be constructed of any bio-compatible material(s) having sufficient strength to maintain the open position of the divided lamina such as titanium.) (Fig. 28-30, and Page 10 Para. [0113]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the plates (346) of Voellmicke to be made of titanium in view of Null in order to have them be constructed of a bio-compatible material(s) having sufficient strength to maintain the open position of the divided lamina (Page 10 Para. [0113]).

Claims 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Liu as applied to claim 1 and 16 above and further in view of Benezech et al (US Patent 6235059B1).
Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the cage including a window that is in fluid communication with a central chamber.  Benezech discloses a laminoplasty device (intersomatic setting and fusion, Fig. 1).  Specifically in regards to claims 14 and 18, Benezech discloses wherein the cage (1) includes a window (10,11) in fluid communication with a central chamber (opening bound by faces 5,3, see Fig. 1) (Fig. 1; and Col. 2 lines 27-43).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the cage (300 and 344) of Voellmicke to have openings through four of its faces as taught in Benezech in order to be able to receive spongy bone or bone substitute therein (Col. 1 lines 48-50).

Claims 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voellmicke in view of Liu as applied to claim 1 and 16 above and further in view of Khanna (US Patent 6660007B2).
Voellmicke in view of Liu disclose a laminoplasty device comprising a cage connected to one or more laminoplasty plates each plate connected to the cage by means of a first and second slotted hinge that allows for the plate to be angularly and translationally adjusted with respect to the cage.  However, the combination is silent as to the cage including an opening for receiving claims 15 and 19, Khanna discloses a laminoplasty device having a cage wherein the cage includes an opening (opening in 4,5) for receiving bone graft material (Khanna discloses wherein the device has a rectangular spacer in the middle with a top surface 8, with sides 2, and open end sides 4,5 leading to a hollow 9 middle so that the device can be packed with fusion material like allograft and autograft bone.) (Fig. 2-6; and Col. 3 lines 26-42).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify combination by modifying the cage (300 and 344) of Voellmicke to have open ended sides with a hollow middle as taught in Khanna in order to be able to pack the device with fusion material to fuse the lamina in a fixed position provided by the device (Col. 3 lines 39-42).

Response to Arguments
Applicant’s arguments, see Remarks Pg. 5, filed 04/29/21, with respect to the rejection(s) of claims under Voellmicke in view of Liu have been fully considered and are not persuasive.  Applicant argues that the Voellmicke reference does not disclose a first and second hinge as is now recited in the claims.  However, this is incorrect.  As can be seen in Fig. 5A the implant 300 has two plates 346 that are each connected to the body 344 by means of a hinge which is shown in Fig. 5B-5C as being comprised of a pin 350 and protrusions 348a,348b.  Therefore, the Voellmicke reference does demonstrate a first and a second hinge (Fig. 5A-5C and Para. [0059]).  As to the hinges each being slotted for this reason the hinges of Voellmicke were modified by means of Liu in order to make them slotted to provide a simple and inexpensive hinge system or mechanism that comprises an axis (or shaft) and an axis supporting member having an opening In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem that applicant’s invention wishes to resolve is a means to allow for the easier fitting of the implant to the surgical site.  This is solved as described in Para. [0035] by means of utilizing “[a] slotted hinge [that] may allow angular adjustment as well as transitional adjustment of one or both lamina plates.”  Therefore, the issue of the current application is a need for a hinge mechanism that allows more range of movement of the specific plates of the implant.  Therefore, a person of skill would look to art that specifies different types of hinge mechanisms, whether medical or not, that allow for a wider range of movement of two connected pieces. The Liu reference utilized in the rejection is to an elongated curved hinge mechanism that allows for the plate, i.e. door, to move from a first to a second position (see Para. [0008]) thereby providing more range of movement that a regular pin and slot hinge.  Therefore, Liu reference is analogous art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775